DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 3rd, 2022 has been entered. Claims 1-10 remain pending. Claim 11 is canceled. Claims 1-10 have been amended. Claim 12 is newly added.
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/01/2021.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al. (US 2005/0023412 A1).

Regarding claim 1, Baptist teaches an aircraft (Fig. 1; “aircraft”, Para. [0001]) comprising at least a component part (Fig. 3A-3B, “nacelle”, 110) provided with thermal de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) suitable to eliminate or prevent the formation of ice on said component part (“the advantage of casting the conduit 130 defining the oil passage 140 within the inlet lip 128 as depicted in FIG. 3a is that the shape and features of the oil passage 140 can be specifically selected and optimized to suit the particular anti-icing requirements for the intended application of the nacelle 110”, Para. [0023]), characterized in that said de-icing means are directly integrated in the structure of said part (“Further, by casting the entire inlet lip 128 of the nacelle 110, the structure and the integrally defined passages”, Para. [0023]), characterized in that said de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) substantially comprise an external sheet metal (Fig. 1, “outer surface”, 31; “The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 
Baptist does not expressly disclose the hot air bled from an engine compressor (8) of said aircraft (A).
However, Baptist further teaches this is a known alternative: “Engine inlet anti-icing systems are also used and commonly employ a thermal source, such as hot air bled from the engine core or an electrical heating element, which is applied to the nacelle inlet to melt or evaporate ice build-up on the external surfaces thereof”, Para. [0002]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the hot air bled from an engine compressor (8) of said aircraft (A), as further taught by Baptist, as these two fluids, hot air and hot oil, were art-recognized equivalents for fluids capable of de-icing or anti-icing in these systems. Additionally, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 2, Baptist teaches the aircraft according to claim 1, characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a fixed or extensible leading edge of a wing (1, 2, 3) such a system could also be employed within the exposed leading edges of other aircraft surfaces, such as aircraft airfoils including wing leading edge for example, in order to prevent ice build up thereon and in order to cool engine oil”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the anti-icing system in a fixed or extensible leading edge of a wing, since it has been held that rearranging parts of an invention, such as employing a system with another leading edge surface of an aircraft, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 3, Baptist teaches the aircraft according to claim 1, characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a leading edge of a stabilizer (4) (“However, it is to be understood that such a system could also be employed within the exposed leading edges of other aircraft surfaces, such as aircraft airfoils including wing leading edge for example, in order to prevent ice build up thereon and in order to cool engine oil”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the anti-icing system in a leading edge of a stabilizer, since it has been held that rearranging parts of an invention, such as employing a system with another leading edge surface of an aircraft, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 4, Baptist teaches the aircraft according to claim 1, characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a leading edge of a drift (5) (“However, it is to be such a system could also be employed within the exposed leading edges of other aircraft surfaces, such as aircraft airfoils including wing leading edge for example, in order to prevent ice build up thereon and in order to cool engine oil”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the anti-icing system in a leading edge of a drift, since it has been held that rearranging parts of an invention, such as employing a system with another leading edge surface of an aircraft, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 5, Baptist teaches the aircraft according to claim 1, characterized by the fact that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a winglet (6) (“However, it is to be understood that such a system could also be employed within the exposed leading edges of other aircraft surfaces, such as aircraft airfoils including wing leading edge for example, in order to prevent ice build up thereon and in order to cool engine oil”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the anti-icing system in a winglet, since it has been held that rearranging parts of an invention, such as employing a system with another leading edge surface of an aircraft, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 6, Baptist teaches the aircraft according to claim 1, characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a top surface or back (7) of a wing (“However, it is to be understood that such a system could also be employed within the exposed leading edges of other aircraft surfaces, such as aircraft airfoils including wing leading edge for example, in order to prevent ice build up thereon and in order to cool engine oil”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the anti-icing system in a top surface or back (7) of a wing, since it has been held that rearranging parts of an invention, such as employing a system with another leading edge surface of an aircraft, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 7, Baptist teaches the aircraft according to claim 1, characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a portion of an engine group (8) of said aircraft (A) (Fig. 1, “aircraft power plant”, 14).

Regarding claim 8, Baptist teaches the aircraft according to claim 7, characterized in that said portion comprises a nacelle of said engine group (8) (Fig. 1, “nacelle”, 10).

Regarding claim 9, Baptist teaches the aircraft according to claim 7, characterized in that said portion comprises a leading edge of an air intake (9) of said engine group (8) (Fig. 1, “inlet lip”, 28).

Regarding claim 10, Baptist teaches the aircraft according to claim 7, characterized in that said portion comprises a fan (10) of said engine group (8) (Fig. 1, “fan”, 16).


Regarding claim 12, Baptist teaches an aircraft (Fig. 1; “aircraft”, Para. [0001]) comprising at least a component part (Fig. 3A-3B, “nacelle”, 110) provided with thermal de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) suitable to eliminate and prevent the formation of ice on said component part (“the advantage of casting the conduit 130 defining the oil passage 140 within the inlet lip 128 as depicted in FIG. 3a is that the shape and features of the oil passage 140 can be specifically selected and optimized to suit the particular anti-icing requirements for the intended application of the nacelle 110”, Para. [0023]), characterized in that said de-icing means are directly integrated in the structure of said part (“Further, by casting the entire inlet lip 128 of the nacelle 110, the structure and the integrally defined passages”, Para. [0023]), characterized in that said de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) substantially comprise an external sheet metal (Fig. 1, “outer surface”, 31; “The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 having a substantially C-shaped cross-section”, Para. [0021]) of said part made in a single piece with the multi-layer panel core (Figs. 3A-3B shows a multi-layer core comprising 144, 146, and 148) in a single body (“The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 having a substantially C-shaped cross-section”, Para. [0021], described as a single body of the nacelle), and at least one tube (Figs. 3A-3B, “conduits”, 130 & 146) for spreading through a slot (Fig. 3A-3B, “passage”, 140).
Baptist does not expressly disclose the hot air bled from an engine compressor (8) of said aircraft (A).
However, Baptist further teaches this is a known alternative: “Engine inlet anti-icing systems are also used and commonly employ a thermal source, such as hot air bled from the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the hot air bled from an engine compressor (8) of said aircraft (A), as further taught by Baptist, as these two fluids, hot air and hot oil, were art-recognized equivalents for fluids capable of de-icing or anti-icing in these systems. Additionally, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.

In response to applicant’s argument that Baptist does not disclose an aircraft having a component part that is directly integrated in the structure of a de-icing means as described in amended claim 1, it is noted that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Furthermore, Baptist teaches thermal de-icing means characterized in that said de-icing means are directly integrated in the structure of said part (“Further, by casting the entire inlet lip 128 of the nacelle 110, the structure and the integrally defined passages”, Para. [0023]; casted and thus integrated in the structure), characterized in that said de-icing means (Figs. 3A-3B, 
Thus, the prior art teaches the limitations as claimed in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647